Exhibit 10.1

Execution Version

THIRD AMENDMENT AND COMMITMENT INCREASE TO CREDIT AGREEMENT

THIS THIRD AMENDMENT AND COMMITMENT INCREASE TO CREDIT AGREEMENT (this “Third
Amendment”), dated as of December 19, 2019, is by and among CARRIAGE
SERVICES, INC., a Delaware corporation (the “Borrower”), the banks listed as
Lenders on the signature pages hereof (the “Lenders”), and BANK OF
AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer (in
said capacity as Administrative Agent, the “Administrative Agent”).

BACKGROUND

A.    The Borrower, certain of the Lenders, and the Administrative Agent are
parties to that certain Credit Agreement, dated as of May 31, 2018, as amended
by that certain First Amendment to Credit Agreement, dated as of November 8,
2018 and that certain Second Amendment to Credit Agreement, dated as of July 31,
2019 (said Credit Agreement, as amended, the “Credit Agreement”; the terms
defined in the Credit Agreement and not otherwise defined herein shall be used
herein as defined in the Credit Agreement).

B.    The Borrower has requested that the Lenders amend the Credit Agreement to
(i) increase the Revolving Credit Facility up to $190,000,000 pursuant to
Section 2.14 of the Credit Agreement, and (ii) make certain other amendments
thereto, as more fully set forth herein.

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and adequacy of which are all hereby acknowledged, the parties hereto
covenant and agree as follows:

1.    AMENDMENTS.

(a)    Section 1.01 of the Credit Agreement is hereby amended by adding the
following defined terms thereto in proper alphabetical order:

“Adjustment” has the meaning specified in Section 3.08.

“BHC Act Affiliate” has the meaning specified in Section 10.22.

“Covered Entity” has the meaning specified in Section 10.22.

“Covered Party” has the meaning specified in Section 10.22.

“Default Right” has the meaning specified in Section 10.22.

“Fairfax Acquisition” means the acquisition by Carriage Funeral Holdings, Inc.
and its Subsidiaries of all of the equity interests of Calvary Memorial Park,
Inc., a Commonwealth of Virginia corporation (“CMP”) and Fairfax Memorial
Funeral Home, L.L.C., a Commonwealth of Virginia limited liability company
(“FMFH”) pursuant to that certain Transactions Agreement

 

1



--------------------------------------------------------------------------------

dated as of November 25, 2019, by and among Carriage Funeral Holdings, Inc.,
Carriage Holdings Virginia, Inc., a Commonwealth of Virginia corporation,
Carriage Services of Virginia LLC, a Commonwealth of Virginia limited liability
company, CMP, FMFH, David Dodrill, an individual, and Borrower.

“LIBOR Screen Rate” has the meaning specified in Section 3.08.

“LIBOR Successor Rate” has the meaning specified in Section 3.08.

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.08.

“QFC” has the meaning specified in Section 10.22.

“QFC Credit Support” has the meaning specified in Section 10.22.

“Real Property Collateral Trigger Event” means at any time after the Third
Amendment Effective Date when the most recent Compliance Certificate delivered
pursuant to Section 6.02(a) indicates that the Total Leverage Ratio is equal to
or greater than the ratio that is 0.25 less than the maximum Total Leverage
Ratio then permitted under Section 7.11(a).

“Relevant Governmental Body” has the meaning specified in Section 3.08.

“Scheduled Unavailability Date” has the meaning specified in Section 3.08.

“Senior Secured Debt” means, as of any date of determination, an amount equal to
the remainder of (a) Debt of the Borrower and its Subsidiaries minus (b) without
duplication, the sum of (i) Subordinated Debt and (ii) Debt of the Borrower and
its Subsidiaries not secured by any Lien.

“Senior Secured Leverage Ratio” means, as of any date of determination, the
ratio of (a) Senior Secured Debt as of such date to (b) EBITDA of the Borrower
and its Subsidiaries on a consolidated basis for the most recently completed
Measurement Period.

“SOFR” has the meaning specified in Section 3.08.

“SOFR-Based Rate” has the meaning specified in Section 3.08.

“Supported QFC” has the meaning specified in Section 10.22.

“Term SOFR” has the meaning specified in Section 3.08.

“Third Amendment” means that certain Third Amendment and Commitment Increase to
Credit Agreement, dated as of December 19, 2019, among the Borrower, the Lenders
party thereto and the Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Third Amendment Effective Date” means the date that all conditions of
effectiveness set forth in Section 3 of the Third Amendment have been satisfied.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.22.

(b)    The second full paragraph of the definition of “Applicable Rate” set
forth in Section 1.01 of the Credit Agreement is hereby amended to read as
follows:

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 4 shall apply in respect of the Revolving
Credit Facility as of the first Business Day after the date on which such
Compliance Certificate was required to have been delivered and in each case
shall remain in effect until the date on which such Compliance Certificate is
delivered. Notwithstanding the foregoing, from and after the Third Amendment
Effective Date, the Applicable Rate set forth above shall be increased by 0.500%
(the “Pricing Premium”) from the then existing Pricing Level 4 set forth above
whenever the most recent Compliance Certificate delivered pursuant to
Section 6.02(a) indicates that the Total Leverage Ratio is greater than 5.00 to
1.00. For the avoidance of doubt, Pricing Level 4 plus the Pricing Premium shall
apply from and after the Third Amendment Effective Date through and including
the date the Compliance Certificate for the Fiscal Quarter ending December 31,
2019 is delivered pursuant to Section 6.02(a).

(c)    The definition of “Arrangers” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Arrangers” means (i) BofA Securities, Inc. and (ii) Regions Capital Markets, a
division of Regions Bank, each in their individual capacities as joint lead
arrangers and joint bookrunners.

(d)    The definition of “EBITDA” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“EBITDA” means, for any period, for the Borrower and its Subsidiaries on a
consolidated basis, an amount equal to Net Income for such period plus (a) the
following to the extent deducted in calculating such Net Income and without
duplication: (i) Interest Expense for such period, (ii) the provision for
federal, state, local and foreign income taxes payable by the Borrower and its
Subsidiaries for such period, (iii) depreciation and amortization expense and
payments in respect of Deferred Purchase Price, (iv) other expenses of the
Borrower and its Subsidiaries reducing such Net Income which do not represent a
cash item in such period or any future period, (v) non-recurring costs and

 

3



--------------------------------------------------------------------------------

expenses, including acquisition costs, incurred by the Borrower and its
Subsidiaries not to exceed $2,000,000 in aggregate amount during such period,
(vi) transaction fees, cost and expenses not to exceed $12,000,000 in aggregate
amount incurred in connection with this Agreement, the Senior Notes, or
redemptions/exchanges of the Borrower’s Existing Convertible Notes, (vii) EBITDA
of any Acquisition permitted by this Agreement calculated on a historic basis
for such Acquisition as if the same had occurred on the first day of the period
for which such EBITDA is measured, with such pro-forma adjustments as the
Administrative Agent shall approve, and (viii) for any period of calculation,
severance costs not to exceed $1,000,000 in aggregate amount and (ix) up to
$4,500,000 of cost savings and operational improvements in aggregate from the
acquisition of Lombardo, Fairfax, Calvary, Oakmont, and Rest Haven assets (each,
a “Recent Acquisition” and collectively, the “Recent Acquisitions”), net of the
amount of actual benefits realized in respect of such Recent Acquisitions,
provided that actions in respect of such cost-savings and operational
improvements have been, or will be, taken within 12 months of each such Recent
Acquisition, minus (b)(i) all non-cash items increasing Net Income for such
period, and (ii) EBITDA of any Subsidiary or business unit related to any
Disposition permitted by this Agreement calculated on a historic basis for such
Disposition as if the same had occurred on the first day of the period to which
such EBITDA is measured with such pro-forma adjustments as the Administrative
Agent shall approve.

(e)    The definition of “Financial Covenant” set forth in Section 1.01 of the
Credit Agreement is hereby amended to read as follows:

“Financial Covenants” means the covenants set forth in Section 7.11(a), (b) and
(c).

(f)    The definition of “Real Property Collateral” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

“Real Property Collateral” means all interests in real property (excluding
cemeteries) owned by the Borrower or a Domestic Subsidiary that are required to
become Collateral in accordance with Section 6.12(c) or Section 6.12(d).

(g)    The definition of “Revolving Credit Facility” set forth in Section 1.01
of the Credit Agreement is hereby amended to read as follows:

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. As of the
Third Amendment Effective Date, the aggregate amount of the Revolving Credit
Lenders’ Revolving Credit Commitments is $190,000,000.

 

4



--------------------------------------------------------------------------------

(h)    The definition of “S&P” set forth in Section 1.01 of the Credit Agreement
is hereby amended to read as follows:

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

(i)    The definition of “Senior Notes” set forth in Section 1.01 of the Credit
Agreement is hereby amended to read as follows:

“Senior Notes” means (i) the $325,000,000 in original principal amount of the
Borrower’s 6.625% Senior Notes due 2026 (the “Original Senior Notes”) and
(ii) the Borrower’s additional 6.625% Senior Notes due 2026 not to exceed
$75,000,000 in original principal amount (the “Additional Senior Notes”), in
each case, issued pursuant to the Senior Notes Indenture and the other Senior
Notes Documents.

(j)    The definition of “Senior Notes Indenture” set forth in Section 1.01 of
the Credit Agreement is hereby amended to read as follows:

“Senior Notes Indenture” means the Indenture dated as of May 31, 2018 between
the Borrower and Wilmington Trust, National Association, as Trustee, pursuant to
which the Original Senior Notes and the Additional Senior Notes were issued.

(k)    Section 1.02 of the Credit Agreement is hereby amended by adding a new
clause (f) thereto to read as follows:

(f)    Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

(l)    Article I of the Credit Agreement is hereby amended by adding a new
Section 1.08 thereto to read as follows:

1.08    Rates. The Administrative Agent does not warrant, nor accept
responsibility, nor shall the Administrative Agent have any liability with
respect to the administration, submission or any other matter related to the
rates in the definition of “Eurodollar Rate” or with respect to any rate that is
an alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

5



--------------------------------------------------------------------------------

(m)    Section 2.14(a) of the Credit Agreement is hereby amended by amending the
first sentence thereof to read as follows:

Provided there exists no Default, upon notice to the Administrative Agent (which
shall promptly notify the Lenders), the Borrower may from time to time, request
(x) an increase in the Revolving Credit Facility (each, an “Incremental
Revolving Commitment”) and/or (y) the establishment of one or more new term loan
commitments (an “Incremental Term Commitment”), by an aggregate amount (for all
such requests) not exceeding $75,000,000 after the Third Amendment Effective
Date; provided that (i) any such request for an increase shall be in a minimum
amount of $10,000,000; and (ii) the Borrower may make a maximum of four (4) such
requests during the term of this Agreement. At the time of sending such notice,
the Borrower (in consultation with the Administrative Agent) shall specify the
time period within which each Lender is requested to respond (which shall in no
event be less than ten (10) Business Days from the date of delivery of such
notice to the Lenders).

(n)    The reference to “Sections 5.05(a) and (b)” in subsection (f) of
Section 2.14 of the Credit Agreement shall be amended to be “Sections 5.05(a)
and (c)”.

(o)    Section 3.08 of the Credit Agreement is hereby amended and restated to
read as follows:

3.08    LIBOR Successor Provision. Notwithstanding anything to the contrary in
this Agreement or any other Loan Documents, if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to the Borrower) that the Borrower or
Required Lenders (as applicable) have determined, that:

(i)    adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)    the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans,
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or

(iii)    syndicated loans currently being executed, or that include language
similar to that contained in this Section 3.08, are being executed or amended
(as applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

6



--------------------------------------------------------------------------------

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with (x) one or more SOFR-Based Rates or (y) another alternate benchmark rate
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such alternative
benchmarks and, in each case, including any mathematical or other adjustments to
such benchmark giving due consideration to any evolving or then existing
convention for similar U.S. dollar denominated syndicated credit facilities for
such benchmarks, which adjustment or method for calculating such adjustment
shall be published on an information service as selected by the Administrative
Agent from time to time in its reasonable discretion and may be periodically
updated (the “Adjustment;” and any such proposed rate, a “LIBOR Successor
Rate”), and any such amendment shall become effective at 5:00 p.m. on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders (A) in the case of an amendment to
replace LIBOR with a rate described in clause (x), object to the Adjustment; or
(B) in the case of an amendment to replace LIBOR with a rate described in clause
(y), object to such amendment; provided that for the avoidance of doubt, in the
case of clause (A), the Required Lenders shall not be entitled to object to any
SOFR-Based Rate contained in any such amendment. Such LIBOR Successor Rate shall
be applied in a manner consistent with market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans (to the extent of the
affected Eurodollar Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the

 

7



--------------------------------------------------------------------------------

contrary herein or in any other Loan Document, any amendments implementing such
LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

For purposes hereof:

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

8



--------------------------------------------------------------------------------

(p)    The reference to “Section 6.12(c)” in Section 5.24 of the Credit
Agreement shall be amended to refer to “Sections 6.12(c) or 6.12(d)”.

(q)    The reference to “Company” in subsection (c) of Section 6.12 of the
Credit Agreement shall be amended to be “Borrower”.

(r)    Section 6.12 of the Credit Agreement is hereby amended by adding a new
clause (d) thereto to read as follows:

(d)    Notwithstanding anything set forth in clause (c) of this Section 6.12,
from and after the occurrence of a Real Property Collateral Trigger Event and
upon the written request of the Administrative Agent given during the
continuance thereof, the Borrower shall, or shall cause its Subsidiaries to
(i) provide to the Administrative Agent within sixty (60) days (or such extended
period of time as agreed to by the Administrative Agent in its sole discretion
so long as the Borrower is pursuing delivery of the relevant items in good
faith) the Agreed Security Package and (ii) cause real property owned in fee by
the Borrower or its Domestic Subsidiaries that are Guarantors, which will result
in Mortgaged Property and related operations subject to a First Priority Lien
accounting for no less than 50% of the Field Level EBITDA determined as of the
date of the most recent financial statements of the Borrower and its
Subsidiaries delivered pursuant to Sections 6.01(a) and (b) immediately prior to
the occurrence of such Real Property Collateral Trigger Event, to be subject at
all times to a first priority, perfected Lien (subject in each case to Permitted
Liens) in favor of the Administrative Agent for the benefit of the Secured
Creditors to secure the Secured Obligations pursuant to the terms and conditions
of the Collateral Documents.

(s)    The reference to “Section 6.12(c)” in Section 6.15 of the Credit
Agreement shall be amended to refer to “Sections 6.12(c) or 6.12(d)”.

(t)    Section 7.02(d) of the Credit Agreement is hereby amended to read as
follows:

(d)    Investments as a result of Acquisitions, if each of the following
conditions has been satisfied: (i) if the Acquisition Consideration for such
Acquisition is in excess of $20,000,000, the Borrower shall have given the
Administrative Agent notice thereof no less than ten Business Days prior to the
closing of such Acquisition, (ii) immediately before and after giving pro-forma
effect to such Acquisition, no Default shall have occurred and be continuing,
(iii) immediately after giving pro-forma effect to the proposed Acquisition,
Liquidity is at least $15,000,000, and (iv) (A) immediately after giving
pro-forma effect to the proposed Acquisition (other than the Fairfax
Acquisition), the Total Leverage Ratio is at least 0.25 less than the then
maximum Total Leverage Ratio set forth in Section 7.11(a) (for clarity, if the
maximum Total Leverage Ratio permitted in Section 7.11(a) is at such time 5.50
to 1.00, then this clause (iv) would require the pro-forma Total Leverage Ratio
to be equal to or less than 5.25 to 1.00) and (B) immediately after giving
pro-forma effect to the proposed Fairfax Acquisition, the pro-forma Total
Leverage Ratio is equal to or less than 6.00 to 1.00);

 

9



--------------------------------------------------------------------------------

(u)    Section 7.03(h) of the Credit Agreement is hereby amended to read as
follows:

(h)    Debt incurred by the Borrower under the Senior Notes and the Senior Notes
Documents and any Permitted Senior Notes Refinancing in an aggregate principal
amount not to exceed $400,000,000; and

(v)    Section 7.04 of the Credit Agreement is hereby amended to read as
follows:

7.04    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, except that, so long as there exists no Default both before
and after giving effect to any such transaction any Subsidiary may merge or
consolidate with or into, or may dissolve or liquidate and thereupon transfer
its assets to, (i) the Borrower, provided that the Borrower shall be the
continuing or surviving Person or transferee, (ii) any one or more other
Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person or
(iii) any Person other than the Borrower or a Subsidiary in order to effect an
Investment or consummate an Acquisition permitted pursuant to Sections 7.02(d)
or (g), provided that the continuing or surviving Person (a) shall become a
Subsidiary on the date of such merger or consolidation and (b) shall have
complied with the requirements of Sections 6.12(a) and 6.15 on the date of such
merger or consolidation (or such later date as agreed to by the Administrative
Agent in its sole discretion).

(w)    Section 7.06(a)(ii) of the Credit Agreement is hereby amended to read as
follows:

(ii)    so long as immediately before and after giving pro-forma effect to any
acquisition or purchase by the Borrower of Equity Interests of the Borrower,
(A) no Default shall have occurred and be continuing, (B) Liquidity is at least
$15,000,000 and (C) the Total Leverage Ratio is (x) less than 4.50 to 1.00, in
which case the Borrower may acquire or purchase such Equity Interests in an
unlimited amount, or (y) equal to or greater than 4.50 to 1.00 but less than or
equal to 5.00 to 1.00, in which case the Borrower may acquire or purchase such
Equity Interests in an aggregate amount not to exceed $50,000,000 under this
clause (y) during the term of this Agreement;

(x)    Section 7.06(a)(iv) of the Credit Agreement is hereby amended to read as
follows:

(iv)    so long as there exists no Default both before and after giving effect
to any such transaction (which shall include calculation of the financial
covenants set forth in Section 7.11 on a pro forma basis as of the fiscal
quarter-end immediately preceding any proposed Restricted Payment), the Borrower
may (A) make (i) regularly scheduled payments of principal and interest on the
Existing Convertible Notes and (ii) regularly scheduled payments of principal
and interest on Subordinated Debt within the terms specified in the definition
of Subordinated Debt as set forth in this Agreement and (B) prepay, repay,

 

10



--------------------------------------------------------------------------------

repurchase, or redeem all or a portion of the Existing Convertible Notes in cash
with the proceeds of Revolving Credit Loans, provided that after giving
pro-forma effect to each such cash payment described in this clause (B), (i)
Liquidity is at least $10,000,000 and (ii) the Total Leverage Ratio is less than
or equal to 5.00 to 1.00;

(y)    Section 7.11(a) of the Credit Agreement is hereby amended to read as
follows:

(a)    Maximum Total Leverage Ratio. Permit the Total Leverage Ratio as of the
end of any period of four consecutive Fiscal Quarters of the Borrower set forth
below to be greater than the ratio opposite such period:

 

Period

   Maximum Total Leverage Ratio

December 31, 2019

   6.00 to 1.00

March 31, 2020

   5.75 to 1.00

June 30, 2020

   5.75 to 1.00

September 30, 2020

   5.75 to 1.00

December 31, 2020 and thereafter

   5.50 to 1.00

(z)    Section 7.11 of the Credit Agreement is hereby amended by adding a new
clause (c) thereto to read as follows:

(c)    Maximum Senior Secured Leverage Ratio. Permit the Senior Secured Leverage
Ratio as of the end of any period of four consecutive Fiscal Quarters of the
Borrower to be greater than 2.00 to 1.00.

(aa)    Article X of the Credit Agreement is hereby amended by adding a new
Section 10.22 thereto to read as follows:

10.22. Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents

 

11



--------------------------------------------------------------------------------

and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b)    As used in this Section 10.22, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

(bb)    Schedule 2.01 of the Credit Agreement is hereby amended to be in the
form of Schedule 2.01 to this Third Amendment, and the Revolving Credit
Commitment of each Lender is hereby amended as set forth therein and the
Applicable Percentage of each Lender is hereby amended as set forth therein.

(cc)    Exhibit D, the Compliance Certificate, is hereby amended to be in the
form of Exhibit D to this Third Amendment.

 

12



--------------------------------------------------------------------------------

2.    REPRESENTATIONS AND WARRANTIES TRUE; NO EVENT OF DEFAULT. By its execution
and delivery hereof, the Borrower represents and warrants that, as of the date
hereof, and both before and immediately after giving effect to this Third
Amendment:

(a)    the representations and warranties contained in the Credit Agreement and
the other Loan Documents that are subject to materiality or Material Adverse
Effect qualifications are true and correct in all respects on and as of the date
hereof as made on and as of such date, and the representations and warranties
contained in the Credit Agreement and the other Loan Documents that are not
subject to materiality or Material Adverse Effect qualifications are true and
correct in all material respects on and as of the date hereof as made on and as
of such date, except in each case to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that the representations
and warranties contained in Sections 5.05(a) and (c) of the Credit Agreement
shall be deemed to refer to the most recent financial statements furnished
pursuant to Sections 6.01(a) and (b), respectively, of the Credit Agreement;

(b)    no event has occurred and is continuing which constitutes a Default or
Event of Default;

(c)    (i) the Borrower has full power and authority to execute and deliver this
Third Amendment and each Revolving Credit Note in the amount of each Lender’s
Revolving Credit Commitment after giving effect to this Third Amendment (the
“New Revolving Loan Notes”), (ii) this Third Amendment and the New Revolving
Loan Notes have been duly executed and delivered by the Borrower and (iii) this
Third Amendment, the New Revolving Loan Notes and the Credit Agreement, as
amended hereby, constitute the legal, valid and binding obligations of the
Borrower, enforceable in accordance with their respective terms, except as
enforceability may be limited by applicable Debtor Relief Laws and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law) and except as rights to indemnity may be limited
by federal or state securities laws;

(d)    neither the execution, delivery and performance of this Third Amendment,
the New Revolving Loan Notes or the Credit Agreement, as amended hereby, nor the
consummation of any transactions contemplated herein or therein, will conflict
with (i) any Organization Documents of the Borrower or its Subsidiaries,
(ii) any Law applicable to the Borrower or its Subsidiaries or (iii) any
Contractual Obligation to which the Borrower, the Subsidiaries or any of their
respective properties are subject; and

(e)    no authorization, approval, consent, or other action by, notice to, or
filing with, any Governmental Authority or other Person not previously obtained
is necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, the Borrower of this Third Amendment and
the New Revolving Loan Notes or (ii) the acknowledgement by each Guarantor of
this Third Amendment.

 

13



--------------------------------------------------------------------------------

3.    CONDITIONS OF EFFECTIVENESS. All provisions of this Third Amendment (other
than the amendment set forth in Section 1(o) hereof) shall be effective upon
satisfaction of, or completion of, the following:

(a)    the Administrative Agent shall have received counterparts of this Third
Amendment executed by the Borrower, the Required Lenders, each Lender that is
increasing its Revolving Credit Commitment and acknowledged by each Guarantor;

(b)    the representations and warranties set forth in Section 2 of this Third
Amendment shall be true and correct;

(c)    the Administrative Agent shall have received a certificate of the
Borrower dated as of the Third Amendment Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of the Borrower (i) certifying
and attaching the resolutions adopted by the Borrower approving or consenting to
such increase and authorizing the execution, delivery and performance of this
Third Amendment and the New Revolving Loan Notes, and (ii) certifying that,
before and after giving effect to such increase, (A) each of the conditions set
forth in Section 4.02 of the Credit Agreement shall have been satisfied; (B) the
representations and warranties contained in Article V of the Credit Agreement
and the other Loan Documents that are subject to materiality and Material
Adverse Effect qualifications are true and correct in all respects and the
representations and warranties contained in Article V of the Credit Agreement
and the other Loan Documents that are not subject to materiality or Material
Adverse Effect qualifications are true and correct in all material respects, on
and as of the Third Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that the
representations and warranties contained in Sections 5.05(a) and (c) of the
Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b) of the Credit Agreement,
respectively, and (C) no Default exists;

(d)    the Administrative Agent shall have received a favorable opinion of
counsel to the Borrower covering the matters set forth in Sections 2(c), (d) and
(e) of this Third Amendment;

(e)    to the extent requested by a Lender, the Administrative Agent shall have
received a fully-executed New Revolving Loan Note for each such Lender;

(f)    (i) All fees required to be paid to the Administrative Agent and BofA
Securities, Inc. on or before the Third Amendment Effective Date shall have been
paid and (ii) all fees required to be paid to the Lenders on or before the Third
Amendment Effective Date shall have been paid;

(g)    unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
directly to such counsel to the extent invoiced prior to or on the Third
Amendment Effective Date;

(h)    since December 31, 2018, there shall not have occurred any event or
condition that has had or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect; and

(i)    the Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent and its counsel, such other documents,
certificates and instruments as the Administrative Agent shall reasonably
require.

 

14



--------------------------------------------------------------------------------

4.    CONDITIONS OF EFFECTIVENESS FOR SECTION 1(O) AMENDMENT. The amendment set
forth in Section 1(o) of this Third Amendment shall be effective upon (a) the
satisfaction of, or completion of, all of the conditions of effectiveness set
forth in Section 3 hereof and (b) receipt by the Administrative Agent of
counterparts of this Third Amendment executed by each Lender.

5.    WAIVER. Subject to the conditions to effectiveness set forth in Section 3
hereof, the Lenders and the Administrative Agent hereby waive the requirement
that Carriage Holdings Virginia, Inc. and Carriage Services of Virginia LLC each
deliver (i) a Guaranty (or supplement) and (ii) a Security Agreement (or
supplement) and any related Collateral Documents in accordance with
Section 6.12(a) and Section 6.15 of the Credit Agreement; provided that this
waiver shall expire and be of no further force or effect if Carriage Holdings
Virginia, Inc. and Carriage Services of Virginia LLC are not merged out of
existence immediately upon the consummation of the Fairfax Acquisition. The
waiver set forth herein is limited to the matter described herein and shall not
be deemed to be a consent or agreement to, or waiver or modification with
respect to, any other action, event or condition, whether similar or dissimilar,
nor obligate Administrative Agent or any Lender to grant or agree to any future
consent as to any other action, event or condition, whether similar or
dissimilar.

6.    REFERENCE TO THE CREDIT AGREEMENT.

(a)    Upon and during the effectiveness of this Third Amendment, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, or words of like
import shall mean and be a reference to the Credit Agreement, as affected and
amended by this Third Amendment.

(b)    Except as expressly set forth herein, this Third Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights or remedies of the Administrative Agent or the Lenders under
the Credit Agreement or any of the other Loan Documents, and shall not alter,
modify, amend, or in any way affect the terms, conditions, obligations,
covenants, or agreements contained in the Credit Agreement or the other Loan
Documents, all of which are hereby ratified and affirmed in all respects and
shall continue in full force and effect.

7.    COSTS AND EXPENSES. The Borrower shall be obligated to pay the reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Third Amendment
and the other instruments and documents to be delivered hereunder.

8.    PURCHASE/SALE BY LENDERS. Simultaneously with the satisfaction of the
conditions to effectiveness set forth in Section 3 of this Third Amendment, each
Lender shall purchase or sell (as the case may be), without recourse, an amount
of the Revolving Credit Loans outstanding such that, after giving effect to this
Third Amendment, the amount of each Lender’s Revolving Credit Commitment
utilized and the amount of Revolving Loans owed to each Lender will be equal to
its Applicable Percentage thereof after giving effect to the Third Amendment.
The Borrower shall pay each Lender compensation for any losses pursuant to and
in accordance with the provisions of Section 3.05 of the Credit Agreement as a
result of any purchases or sales.

 

15



--------------------------------------------------------------------------------

9.    EXECUTION IN COUNTERPARTS. This Third Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute but one and the same
instrument. For purposes of this Third Amendment, a counterpart hereof (or
signature page thereto) signed and transmitted by any Person party hereto to the
Administrative Agent (or its counsel) by facsimile or other electronic imaging
means (e.g., “pdf” or “tif”) is to be treated as an original. The signature of
such Person thereon, for purposes hereof, is to be considered as an original
signature, and the counterpart (or signature page thereto) so transmitted is to
be considered to have the same binding effect as an original signature on an
original document.

10.    GOVERNING LAW; BINDING EFFECT. This Third Amendment shall be governed by
and construed in accordance with the laws of the State of Texas applicable to
agreements made and to be performed entirely within such state; provided that
each party shall retain all rights arising under federal law. This Third
Amendment shall be binding upon the Borrower, the Guarantors, the Administrative
Agent and each Lender and their respective successors and permitted assigns.

11.    HEADINGS. Section headings in this Third Amendment are included herein
for convenience of reference only and shall not constitute a part of this Third
Amendment for any other purpose.

12.    ENTIRE AGREEMENT. THE CREDIT AGREEMENT, AS AMENDED BY THIS THIRD
AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AS TO THE SUBJECT MATTER THEREIN AND HEREIN AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as of
the date above written.

 

CARRIAGE SERVICES, INC. By:  

/s/ Carl Benjamin Brink

  Carl Benjamin Brink   Senior Vice President, Chief Financial Officer and
Treasurer

 

Signature Page – Third Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Don B. Pinzon                    

Name:   Don B. Pinzon Title:   Vice President

 

Signature Page – Third Amendment



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Scott Singhoff                    

Name:   Scott Singhoff Title:   Senior Vice President

 

Signature Page – Third Amendment



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Matthew N. Walt

Name:   Matthew N. Walt Title:   Director

 

Signature Page – Third Amendment



--------------------------------------------------------------------------------

BBVA USA f/k/a Compass Bank, as a Lender By:  

/s/ Tom Brosig

Name:   Tom Brosig Title:   Senior Vice President

 

Signature Page – Third Amendment



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as a Lender By:  

/s/ Thomas Manning

Name:   Thomas Manning Title:   Authorized Signatory

 

Signature Page – Third Amendment



--------------------------------------------------------------------------------

VERITEX COMMUNITY BANK,

as a Lender

By:  

/s/ Robert B. Hydeman, Jr.

Name:   Robert B. Hydeman, Jr. Title:   Managing Director – Corporate Banking

 

Signature Page – Third Amendment



--------------------------------------------------------------------------------

RATIFICATION OF GUARANTORS

Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Third Amendment and the Borrower’s execution, delivery and performance
thereof; (b) joins the foregoing Third Amendment for the purpose of consenting
to and being bound by the provisions thereof; (c) acknowledges and agrees that
its obligations in respect of its Guaranty are not released, diminished, waived,
modified, impaired or affected in any manner by this Third Amendment or any of
the provisions contemplated herein and cover the Revolving Credit Commitments
and Revolving Credit Loans as increased by this Third Amendment; (d) ratifies
and confirms all of its obligations and liabilities under the Loan Documents to
which it is a party and ratifies and confirms that such obligations and
liabilities extend to and continue in effect with respect to, and continue to
guarantee and secure the Obligations of the Borrower under the Credit Agreement,
as amended pursuant to the terms of the Third Amendment; and (e) acknowledges
and agrees that as of the date of the foregoing Third Amendment, such Guarantor
(i) does not have any claim or cause of action against the Administrative Agent
or any Lender (or any of their respective directors, officers, employees,
agents, attorneys or other representatives) under or in connection with its
Guaranty and the other Loan Documents to which it is a party and (ii) has no
offsets against, or defenses or counterclaims to, its Guaranty.

 

The Guarantors:

CARRIAGE CEMETERY SERVICES, INC.

CARRIAGE CEMETERY SERVICES OF CALIFORNIA, INC.

CARRIAGE CEMETERY SERVICES OF IDAHO, INC.

CARRIAGE FLORIDA HOLDINGS, INC.

CARRIAGE FUNERAL HOLDINGS, INC.

CARRIAGE FUNERAL MANAGEMENT, INC.

CARRIAGE FUNERAL SERVICES OF CALIFORNIA, INC.

CARRIAGE FUNERAL SERVICES OF KENTUCKY, INC.

CARRIAGE FUNERAL SERVICES OF MICHIGAN, INC.

CARRIAGE HOLDING COMPANY, INC.

CARRIAGE INTERNET STRATEGIES, INC.

CARRIAGE LIFE EVENTS, INC.

CARRIAGE MANAGEMENT, INC.

CARRIAGE MERGER VI, INC.

CARRIAGE MUNICIPAL CEMETERY SERVICES OF NEVADA, INC.

CARRIAGE OPERATIONS, INC.

CARRIAGE PENNSYLVANIA HOLDINGS, INC.

 

Signature Page to Ratification of Guarantors – Third Amendment



--------------------------------------------------------------------------------

CARRIAGE SERVICES OF CONNECTICUT, INC.

CARRIAGE SERVICES OF LOUISIANA, INC.

CARRIAGE SERVICES OF NEVADA, INC.

CARRIAGE SERVICES OF NEW MEXICO, INC.

CARRIAGE SERVICES OF OHIO, LLC

CARRIAGE SERVICES OF OKLAHOMA, L.L.C.

CARRIAGE SERVICES OF TENNESSEE, INC.

CARRIAGE TEAM CALIFORNIA (CEMETERY), LLC

CARRIAGE TEAM CALIFORNIA (FUNERAL), LLC

CARRIAGE TEAM FLORIDA (CEMETERY), LLC

CARRIAGE TEAM FLORIDA (FUNERAL), LLC

CARRIAGE TEAM KANSAS, LLC

CATAUDELLA FUNERAL HOME, INC.

CFS FUNERAL SERVICES, INC.

CHC INSURANCE AGENCY OF OHIO, INC.

CLOVERDALE PARK, INC.

COCHRANE’S CHAPEL OF THE ROSES, INC.

CSI FUNERAL SERVICES OF MASSACHUSETTS, INC.

CSRE HOLDINGS, INC.

FORASTIERE FAMILY FUNERAL SERVICE, INC.

HORIZON CREMATION SOCIETY, INC.

HUBBARD FUNERAL HOME, INC.

PNCA, INC.

ROLLING HILLS MEMORIAL PARK

WILSON & KRATZER MORTUARIES

 

By:  

/s/ Carl Benjamin Brink

  Carl Benjamin Brink   Treasurer for all

 

Signature Page to Ratification of Guarantors – Third Amendment



--------------------------------------------------------------------------------

SCHEDULE 2.01

Commitments and Applicable Percentages

 

Lender

   Total Allocation      Percentage     Letter of
Credit
Sublimit      Swing Line
Sublimit  

Bank of America, N.A.

   $ 70,000,000.00        36.842105263 %    $ 15,000,000      $ 10,000,000  

Regions Bank

   $ 60,000,000.00        31.578947368 %    $ 0      $ 0  

BBVA USA

   $ 35,000,000.00        18.421052632 %    $ 0      $ 0  

Goldman Sachs Bank USA

   $ 15,000,000.00        7.894736842 %    $ 0      $ 0  

Veritex Community Bank

   $ 10,000,000.00        5.263157895 %    $ 0      $ 0     

 

 

    

 

 

   

 

 

    

 

 

 

Totals

   $ 190,000,000.00        100.000000000 %    $ 15,000,000      $ 10,000,000  
  

 

 

    

 

 

   

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 31, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Carriage Services, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                                          of the Borrower, and
that, as such, he/she is authorized to execute and deliver this Compliance
Certificate to the Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.    Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.    Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present
the financial condition, results of operations and cash flows of the Borrower
and its Subsidiaries in accordance with GAAP as at such date and for such
period, subject only to normal year-end audit adjustments and the absence of
footnotes.

2.    The undersigned has reviewed and is familiar with the terms of the
Agreement and has made, or has caused to be made under his/her supervision, a
detailed review of the transactions and condition (financial or otherwise) of
the Borrower during the accounting period covered by the attached financial
statements.

3.    A review of the activities of the Borrower during such fiscal period has
been made under the supervision of the undersigned with a view to determining
whether during such fiscal period the Borrower performed and observed all its
Obligations under the Loan Documents, and

[select one:]

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Loan
Documents applicable to it.]

—or—

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

4.    The representations and warranties of the Borrower contained in Article V
of the Agreement, or which are contained in any document furnished at any time
under or in connection with the Loan Documents, are true and correct on and as
of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that for purposes of this
Compliance Certificate, the representations and warranties contained in
subsections (a) and (c) of Section 5.05 of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 6.01 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

5.    The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Compliance
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate on
behalf of the Borrower as of             ,          .

 

CARRIAGE SERVICES, INC.

By:  

                                          

  Name:  

                                          

  Title  

 

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

SCHEDULE 1

to the Compliance Certificate

See Attached

 

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.01 – Liens.       A.    Debt on acquired Property:    $
                           B.    Purchase money Liens and surety bond deposits:
   $                            C.    Total permitted Secured Debt (Lines I.A. +
I.B.):    $                            D.    10% of Borrower’s Net Worth:    $
                        II.    Section 7.02 – Investments.       A.   
Investments made pursuant to Section 7.02(g):    $                            B.
   Investments permitted pursuant to Section 7.02(g):    $ 10,000,000      C.   
Investments in Unrestricted Subsidiaries pursuant to Section 7.02(j):    $
                           D.    Investments permitted pursuant to
Section 7.02(j):    $ 10,000,000   III.    Section 7.11 (a) – Maximum Total
Leverage Ratio.       A.    Total Debt of the Borrower and its Subsidiaries at
Statement Date:    $                            B.    EBITDA for four
consecutive fiscal quarters ending on the Statement Date (“Subject Period”):   
      (1)    Net Income for the Subject Period:    $                           
   (2)    To the extent deducted in calculating Net Income, Interest Expense for
the Subject Period:    $                               (3)    To the extent
deducted in calculating Net Income, the provision for federal, state, local and
foreign income taxes payable by the Borrower and its Subsidiaries for the
Subject Period:    $                               (4)    To the extent deducted
in calculating Net Income, depreciation and amortization expenses and payments
in respect of Deferred Purchase Price for the Subject Period:    $
                              (5)    To the extent deducted in calculating Net
Income, other expenses of the Borrower and the Subsidiaries reducing Net Income
which do not represent a cash item in the Subject Period or any future period:
   $                               (6)    To the extent deducted in calculating
Net Income, non-recurring costs and expenses, including acquisition costs, of
the Borrower and its Subsidiaries not to exceed $2,000,000 in aggregate amount:
   $                        

 

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

      (7)    To the extent deducted in calculating Net Income, transaction fees,
cost and expenses not to exceed $12,000,000 in aggregate amount incurred in
connection with the Credit Agreement, the Senior Notes, or redemptions/exchanges
of the Borrower’s Existing Convertible Notes:    $                              
(8)    EBITDA of any Acquisition calculated on a historic basis for such
Acquisition as if the same had occurred on the first day of the period for which
such EBITDA is measured with such pro-forma adjustments as the Administrative
Agent shall approve:    $                               (9)    For any period of
calculation, severance costs not to exceed $1,000,000 in aggregate amount:    $
                              (10)    Up to $4,500,000 of cost savings and
operational improvements in aggregate from the acquisition of Lombardo, Fairfax,
Calvary, Oakmont, and Rest Haven assets, net of the amount of actual benefits
realized in respect of such Recent Acquisitions:    $                           
   (11)    Non-cash items increasing Net Income for the Subject Period:    $
                              (12)    EBITDA of any Subsidiary or business
Disposed of calculated on a historic basis as if the same had occurred on the
first day of the period for which such EBITDA is measured with such pro-forma
adjustments as the Administrative Agent shall approve:    $
                              (13)    EBITDA (Lines III.B.1 + 2 + 3 + 4 + 5 + 6
+ 7 + 8 + 9 + 10 – 11 – 12 ):    $                            C.    Total
Leverage Ratio (Line III.A. ÷ Line III.B.13):               to                 
Maximum permitted:             

Period

   Maximum Total
Leverage Ratio         December 31, 2019      6.00 to 1.00         March 31,
2020      5.75 to 1.00         June 30, 2020      5.75 to 1.00        
September 30, 2020      5.75 to 1.00         December 31, 2020 and thereafter   
  5.50 to 1.00  

 

D - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

IV.    Section 7.11(b) – Minimum Fixed Charge Coverage Ratio.

 

   A.    EBITDA for the Subject Period (Line III.B.13. above):    $
                           B.    Maintenance Capital Expenditures for the
Subject Period:    $                            C.    Cash taxes paid during the
Subject Period:    $                            D.    Cash tax refunds received
during the Subject Period:    $                            E.    Dividends paid
in cash during the Subject Period:    $                            F.    Cash
Interest Expense during the Subject Period:    $                            G.
   Scheduled and required principal payments during the Subject Period in
respect of Debt:    $                            H.    Scheduled and required
payments made by the Borrower in respect of Deferred Purchase Price for the
Subject Period (to extent not included in IV.F. and IV.G. above):    $
                          

I.

  

Fixed Charge Coverage Ratio (Lines IV.A. – IV.B. – IV.C. + IV.D. – IV.E.) ÷
(Lines IV.F. + IV.G. + IV.H.):

              to 1.00         Minimum required:      1.20 to 1.00   V.   
Section 7.11(c) – Maximum Senior Secured Leverage Ratio.

 

   A.    Senior Secured Debt at Statement Date:       (1)    Debt of the
Borrower and its Subsidiaries at Statement Date:    $                           
(2)    Subordinated Debt of the Borrower and its Subsidiaries at Statement Date:
   $                            (3)    Debt of the Borrower and its Subsidiaries
not secured by a Lien:    $                            (4)    Senior Secured
Debt (Lines (V.A.1) – (V.A.2 + 3)):    $                            B.    EBITDA
for the Subject Period (Line III.B.13. above):    $                           
C.    Senior Secured Leverage Ratio (Line V.A. ÷ Line V.B.):     
         to                  Maximum permitted:      2.00 to 1.00  

 

D - 6

Form of Compliance Certificate